DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 1 of a device, claim 9 of a system), or manufacture (claim 18, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include:
exchanging data with a provider network, 
store, in the memory, a first set of data management settings for when the monitoring device is powered by the internal battery, the first set of data management settings including first sampling instructions for the two or more internal sensors, 
store, in the memory, a second set of data management settings for when the monitoring device is powered through the external power adaptor, the second set of data management settings including second sampling instructions for the two or more internal sensors and the external sensor, 
detect when the monitoring device is powered through the external power adaptor, and apply the second set of data management settings in response to the detecting.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “apply the second set of data management settings in response to the detecting,” such an application of settings is abstract data and therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “ two or more internal sensors, the two or more internal sensors including a vibration sensor and a temperature sensor; a first communications interface for wherein the first communications interface includes a cellular wireless interface;  an internal battery; an external power adaptor; one or more connections for an external sensor” are generic, well-understood, conventional elements.  Therefore the claims are found to be patent ineligible.  
The elements of “a memory” and “a processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 2-8 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-8 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 9, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include:
receive, from the provider network and via the first communications interface, the second set of data management settings, detect when the monitoring device is powered through the external power adaptor, and 
apply the second set of data management settings in response to the detecting, wherein the second set of data management settings includes sampling instructions for the two or more internal sensors and the external sensor.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “apply the second set of data management settings in response to the detecting,” such an application of settings is abstract data and therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “a monitoring device including: two or more internal sensors, the two or more internal sensors including a vibration sensor and a temperature sensor, a first communications interface for exchanging data with a provider network, wherein the first communications interface includes a cellular wireless interface, an internal battery, an external power adaptor, one or more connections for an external sensor” are generic, well-understood, conventional elements.  Therefore the claims are found to be patent ineligible.  
The elements of “memory” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 10-17 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 10-17 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 18, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include:
store, in a memory, a first set of data management settings for when the monitoring device is powered by an internal battery, the first set of data management settings including first sampling instructions for two or more internal sensors, 
store, in the memory, a second set of data management settings for when the monitoring device is powered through an external power adaptor, the second set of data management settings including second sampling instructions for the two or more internal sensors and an external sensor that is connected to the monitoring device, detect when the monitoring device is powered through the external power adaptor, and apply the second set of data management settings in response to the detecting.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “apply the second set of data management settings in response to the detecting,” such an application of settings is abstract data and therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “ two or more internal sensors, the two or more internal sensors including a vibration sensor and a temperature sensor; a first communications interface for wherein the first communications interface includes a cellular wireless interface;  an internal battery; an external power adaptor; one or more connections for an external sensor” are generic, well-understood, conventional elements.  Therefore the claims are found to be patent ineligible.  
The elements of “a non-transitory computer-readable medium” and “at least one processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 19-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 19-20 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
	
Note on Prior Art
Claims 1-20 are not rejected over the prior art would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Though the prior art US Publication 2017/0170979 (Khalid) discloses a monitoring device for pump equipment, the monitoring device (“FIG. 11 is a flow chart for monitoring and control process for a battery backup sump pump control system” [0022]) comprising: 
two or more internal sensors (“water detectors, level sensors” [0062]), the two or more internal sensors including a vibration sensor and a temperature sensor (“parameter associated with the temperature” [0097]); 
a first communications interface for exchanging data with a provider network, wherein the first communications interface includes a cellular wireless interface (wireless adapter 904); 
an internal battery (“Battery Backup (“BBU”)” [0062]); an external power adaptor (“The wireless adapter 300 can include a processor 306, a memory device 308, a power supply 310” [0071]); one or more connections for an external sensor (“sensors, valves (e.g., check valves)” [0101]; a memory configured to store instructions (memory device 308); and a processor (processor 306) configured to execute the instructions to: 
detect when the monitoring device is powered through the external power adaptor (“the wireless adapter 904 can determine if the battery backup sump pump control system 902 has activated a battery backup sump pump, indicating that line power has been lost. If line power has not been lost to the battery backup sump pump control system 902, the wireless adapter 904 continues to monitor the parameters of the battery backup sump pump control system 902 at process block 1004. If a loss of line power is detected at process block 1006, the wireless adapter 904 can transmit data to the cloud based server 908 indicating a loss of line power at process block 1008”  [0094]), 
the prior art fails to teach or suggest the further inclusion of:
store, in the memory, a first set of data management settings for when the monitoring device is powered by the internal battery, the first set of data management settings including first sampling instructions for the two or more internal sensors, store, in the memory, a second set of data management settings for when the monitoring device is powered through the external power adaptor, the second set of data management settings including second sampling instructions for the two or more internal sensors and the external sensor, 
apply the second set of data management settings in response to the detecting.

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 9 and 18 and thus is allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857